Exhibit 10.39
Description of Compensation and Benefits for Directors

> 1. Cash Compensation of Non-employee Directors. Effective upon the Company's
> emergence from bankruptcy, non-employee directors receive a $20,000 annual
> retainer, $1,000 per meeting attended, and $5,000 per year for chairing
> certain Board committees; provided, however, that each of the Chair of the
> Audit Committee and the Lead Director receive $10,000 per year.

2. Flight Benefits for Directors. Generally, directors, their spouses and their
dependent children are entitled to complimentary positive space travel on United
Airlines and United Express for pleasure or UAL business travel, and are
reimbursed annually for the income tax liability incurred in using this
privilege.

3. Complimentary Cargo Carriage Policy for Directors. Directors receive
complimentary cargo carriage (excluding ground transportation) for personal
goods on United Airlines, for up to 2,500 pounds per year, and are reimbursed
for the related income tax liability.

4. Stock Based Compensation of Non-employee Directors. Under the UAL Corporation
2006 Director Equity Incentive Plan, non-employee directors may receive awards
in the form of UAL common stock, restricted stock, stock options, stock
appreciation rights and/or deferred stock units representing the right to
receive UAL stock in the future. In addition, the Plan permits non-employee
directors to elect, for tax purposes, to defer receipt of compensation through
deferred stock units representing the right to receive UAL stock in the future.

5. Directors' and Officers' Liability Insurance and Indemnification. The Company
has a policy which provides liability insurance for directors and officers of
UAL and its subsidiaries. The Company also provides indemnification for
directors as set forth in the Restated Certificate of Incorporation of UAL
Corporation.